Name: Commission Regulation (EU) NoÃ 1125/2010 of 3Ã December 2010 determining the intervention centres for cereals and amending Regulation (EC) NoÃ 1173/2009
 Type: Regulation
 Subject Matter: trade policy;  plant product;  economic geography;  distributive trades
 Date Published: nan

 4.12.2010 EN Official Journal of the European Union L 318/10 COMMISSION REGULATION (EU) No 1125/2010 of 3 December 2010 determining the intervention centres for cereals and amending Regulation (EC) No 1173/2009 THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 41 in conjunction with Article 4 thereof, Whereas: (1) Annex I to Commission Regulation (EC) No 428/2008 of 8 May 2008 on determining the intervention centres for cereals (2) sets out the intervention centres for each Member State by cereal type, with the exception of durum wheat. (2) The Annex to Commission Regulation (EC) No 1173/2009 (3) lists the intervention centres for durum wheat and rice referred to in Article 2 of Commission Regulation (EC) No 670/2009 (4). (3) Commission Regulation (EU) No 1272/2009 of 11 December 2009 laying down common detailed rules for the implementation of Council Regulation (EC) No 1234/2007 as regards buying-in and selling of agricultural products under public intervention (5) sets out the conditions to be complied with, from the 2010/2011 marketing year onwards, for the designation and approval of cereal intervention centres and their storage premises. Among these conditions, Article 3(1)(a)(i) of that Regulation provides that each cereal intervention centre must have a minimum storage capacity of 20 000 tonnes. (4) With effect from 1 July 2010, Regulation (EU) No 1272/2009 repeals Regulation (EC) No 670/2009 with regard to cereals. (5) With effect from 1 July 2010, the cereal intervention centres designated pursuant to Article 41 of Regulation (EC) No 1234/2007 must comply with the conditions laid down in Articles 2 and 3 of Regulation (EU) No 1272/2009. It is therefore appropriate to repeal Regulation (EC) No 428/2008 and to amend Regulation (EC) No 1173/2009. (6) In accordance with Article 55(1) of Regulation (EU) No 1272/2009, the Member States have sent the Commission a list of intervention centres for actual designation and a list of the storage premises attached to those centres which they have approved as fulfilling the minimum standards required by Community legislation. In cases where cereal production levels are low, or where estimates do not indicate any cereal sectors generating surpluses and intervention has not been used for a significant period, some Member States have not reported any cereal intervention centres. (7) In order to ensure that the public intervention scheme works efficiently, the Commission should designate intervention centres on the basis of their geographical location and publish a list of the storage premises attached thereto, together with all the information required by the operators involved in public intervention. (8) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The intervention centres for cereals referred to in Article 2 of Regulation (EU) No 1272/2009 are designated in the Annex hereto. The addresses of the storage premises linked to each intervention centre and the detailed information relating to these premises and intervention centres are published on the Internet (6). Article 2 Regulation (EC) No 428/2008 is hereby repealed. Section A of the Annex to Regulation (EC) No 1173/2009 is deleted. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 3 December 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 129, 17.5.2008, p. 8. (3) OJ L 314, 1.12.2009, p. 48. (4) OJ L 194, 25.7.2009, p. 22. (5) OJ L 349, 29.12.2009, p. 1. (6) The addresses of the storage premises of the intervention centres are available on the European Commission website CIRCA (http://circa.europa.eu/Public/irc/agri/cereals/library?l=/publicsdomain/cereals/intervention_agencies&vm=detailed&sb=Title). ANNEX Cereal intervention centres BELGIUM BelgiÃ «/Belgique BULGARIA Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ ÃÃ °Ã ¹Ã ¾Ã ½ Ã ¡Ã µÃ ²Ã µÃÃ µÃ ½ Ã Ã µÃ ½Ã ÃÃ °Ã »Ã µÃ ½ ÃÃ °Ã ¹Ã ¾Ã ½ Ã ¡Ã µÃ ²Ã µÃÃ ¾Ã ·Ã °Ã ¿Ã °Ã ´Ã µÃ ½ ÃÃ °Ã ¹Ã ¾Ã ½ Ã ®Ã ³Ã ¾Ã ¸Ã ·Ã Ã ¾Ã Ã µÃ ½ ÃÃ °Ã ¹Ã ¾Ã ½ Ã ®Ã ¶Ã µÃ ½ ÃÃ °Ã ¹Ã ¾Ã ½ CZECH REPUBLIC JihovÃ ½chod JihozÃ ¡pad SeverovÃ ½chod SeverozÃ ¡pad StÃ ednÃ ­ Ã echy StÃ ednÃ ­ Morava - Moravskoslezsko DENMARK Aalborg Ã rhus Fredericia Kolding GrenÃ ¥ Ã benrÃ ¥ Kalundborg KorsÃ ¸r Vordingborg Odense Svendborg Nakskov RÃ ¸nne GERMANY LÃ ¼beck Heiligenhafen Bad Oldesloe Kiel Kappeln BÃ ¼delsdorf Nordhackstedt Itzehoe Hochdonn BÃ ¼sum Hamburg Brake Hoya LÃ ¼neburg Hildesheim Peine Nienburg Pollhagen Rinteln Salzhemmendorf Rosdorf Northeim Bad Gandersheim Holzminden Bremen BÃ ¼ren Beverungen Krefeld Hanau Andernach Worms Mannheim Stuttgart Augsburg Regensburg WÃ ¼rzburg Drebkau Ketzin Gransee Kyritz KarstÃ ¤dt Neubrandenburg Malchin Pasewalk Rostock GÃ ¼strow Stralsund Schwerin Wismar Trebsen Eilenburg Riesa Torgau Groitzsch Ziegra-Knobelsdorf Aschersleben Querfurt Dessau-RoÃ lau Salzwedel Halberstadt Magdeburg BÃ ¼lstringen Osterburg ButtstÃ ¤dt Ebeleben Erfurt ESTONIA Tamsalu Keila Viljandi Tartu GREECE Ã Ã Ã Ã Ã Ã Ã Ã ¡Ã Ã ¥Ã Ã Ã Ã  Ã Ã ¡Ã Ã £Ã ¤ÃÃ Ã Ã  Ã £Ã Ã ¡Ã ¡Ã Ã £ ÃÃ Ã £Ã £Ã Ã Ã Ã ÃÃ Ã  Ã ÃÃ Ã Ã ÃÃ ¤Ã £Ã  Ã Ã Ã ¤Ã Ã ¡ÃÃ Ã  Ã Ã Ã Ã Ã £ Ã £Ã ¤Ã Ã ¦Ã Ã Ã Ã ÃÃ Ã Ã Ã Ã ¡ÃÃ £Ã  Ã ÃÃ Ã Ã Ã Ã ¤Ã Ã £ SPAIN CÃ ¡diz CÃ ³rdoba-MÃ ¡laga Sevilla Huesca Teruel Zaragoza Burgos Palencia Salamanca Soria Valladolid Zamora Albacete Ciudad Real Cuenca Guadalajara Badajoz CÃ ¡ceres Navarra FRANCE Aquitaine Basse-Normandie Bourgogne Bretagne Centre Champagne-Ardenne Haute-Normandie Ã le-de-France Lorraine Nord-Pas-de-Calais Pays de la Loire Picardie Poitou-Charentes RhÃ ´ne-Alpes LATVIA Daugavpils Dobele RÃ «ga JÃ kabpils LITHUANIA Ã iaurÃ s vakarÃ ³ regionas LUXEMBURG MERSCH HUNGARY BÃ ¡cs-Kiskun Baranya BÃ ©kÃ ©s Borsod-AbaÃ ºj-ZemplÃ ©n CsongrÃ ¡d FejÃ ©r GyÃ r-Moson-Sopron HajdÃ º-Bihar Heves JÃ ¡sz-Nagykun-Szolnok KomÃ ¡rom-Esztergom NÃ ³grÃ ¡d Pest Somogy Szabolcs-SzatmÃ ¡r-Bereg Tolna Vas VeszprÃ ©m Zala AUSTRIA IZ-Ost IZ-SÃ ¼d IZ-Mitte POLAND WARMIÃ SKO-MAZURSKIE LUBELSKIE DOLNOÃ LÃ SKIE ZACHODNIOPOMORSKIE WIELKOPOLSKIE PORTUGAL Silo de Ã vora Silo de Cuba ROMANIA Oradea Roman Ianca BrÃ ila FÃ urei DudeÃti BÃ rÃ ganul CiocÃ ¢rlia Casicea N. BÃ lcescu Palas Cogealac Negru VodÃ  BÃ neasa Traian Babadag Baia Cataloi OlteniÃ a CiulniÃ a Chirnogi CÃ lÃ raÃi Movila FeteÃti Ã Ã ndÃ rei CÃ zÃ neÃti Bucu Turnu MÃ gurele Alexandria Corabia Satu Mare CÃ rpiniÃ Carani SLOVENIA Slovenija SLOVAKIA Bratislava Trnava DunajskÃ ¡ Streda Nitra Dvory nad Ã ½itavou BÃ ¡novce nad Bebravou Martin VeÃ ¾kÃ ½ KrtÃ ­Ã ¡ RimavskÃ ¡ Sobota KoÃ ¡ice FINLAND HÃ ¤meenlinna-Turenki Iisalmi-Oulu KokemÃ ¤ki-Rauma Koria-Kouvola Loimaa-Naantali Mustio-PerniÃ ¶ SeinÃ ¤joki-Vaasa SWEDEN SÃ ¶dra Sverige, som omfattar alla Sveriges lÃ ¤n fÃ ¶rutom GÃ ¤vleborgs, VÃ ¤sternorrlands, JÃ ¤mtlands, VÃ ¤sterbottens och NorrbottenslÃ ¤n. UNITED KINGDOM England Scotland